DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2022 has been entered.  Applicant has amended claims 1, 5, 8-10. Claims 1-2, 4-10 are pending and presented for examination under the first inventor to file provisions of the AIA , of which claims 1, and 8-10 are in independent form. 

Response to Arguments
Applicant’s arguments filed September 07, 2022 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claims 1, 8-9, the limitation “...to display the second information in a part of a time period in which the first information is displayed on the display” is unclear what applicant mean by “a part of a time period”?

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over SHINOHARA et al. (US PGPub. No. 2018/0268588) in view of Gunasekar et al. (US PGPub. No. 2019/0059770; Filed Aug.31, 2017) (hereinafter Gunasekar).

In reference to independent claim 1:
SHINOHARA teaches an inspection apparatus to inspect physiological information of a subject being tested, the inspection apparatus comprising: an input interface configured to receive a first signal corresponding to first physiological information of a first subject and a second signal corresponding to second physiological information of a second subject that is different from the first subject; a display configured to display first information corresponding to the first signal in real time during an inspection; a storage in which first data corresponding to the first information and second data corresponding to second information corresponding to the second signal are stored.... in which the first information is displayed on the display (i.e. ....The biosignal measurement system 1 measures and displays multiple types of biosignals, for example, a magnetoencephalogram (MEG) signal and an electroencephalogram (EEG) signal. The biosignal measurement system 1 includes a measuring device 3, a data recording server 42, and an information displaying system 20. The information displaying system 20 includes a monitor display 26 to display signal information obtained by a measurement and analysis result...A person to be measured (hereinafter referred to as “subject”)..,with electrodes (or sensors) on his/her head to measure the EEG signals,..collects the EEG signals from the electrodes....The information displaying system 20 reads the data recorded in the data recording server 42 to display and analyze the data..The information displaying system 20 displays the waveforms of the MEG signals obtained from the magnetic sensors and the waveforms of the EEG signals obtained from the electrodes...stores (saves) measured data including the bio-information obtained by the first measurement and the input annotation(s) into the record/analysis information storing unit 254 by correlating with a subject ID for identifying each subject...performs second measurement...stores measured data including the bio-information obtained by the second measurement...with the subject ID....each measured file is stored in the record/analysis information storing unit 254 by correlating with the subject ID... to display, on the display device 28, an analysis screen reflecting the series of the retrieved measured files.... - Paragraphs 44-46, 122-123, 125, 128); Although SHINOHARA does not teach .....a communication interface communicatively connected to an external apparatus; and one or more processor configured to, when a request from the external apparatus is received by the communication interface, generate based on the second data a data file for enabling browsing of at least the second information corresponding to the second signal and transmit the data file to the external apparatus via the communication interface, wherein the external apparatus is configured to display the second information in a part of a time period.....  However, Gunasekar teaches “....enabling users (e.g., doctors, neurologists) to quickly access EEG test results of their subjects: on the fly; from any client computing device (e.g., a smartphone, smartwatch, tablet, or desktop computer) executing the user portal; both in real-time during EEG tests and post hoc.... the remote computer system generates and serves tiles to a user's client computing device responsive to a request to view EEG data....communication interface...a processor... execute the instructions...” (Paragraphs 20, 91, 171).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SHINOHARA to include the teachings of Gunasekar enable remote access of EEG test result. Such a person would have been motivated to make this combination according to the aspects of the present invention because so that users (e.g., doctors, neurologists can quickly access EEG test results of their subjects: on the fly; from any client computing device and from anywhere (Paragraph 20).

In reference to claim 2:
SHINOHARA and Gunasekar teach the inspection apparatus according to claim 1, Gunasekar teaches wherein the one or more processor is configured to change a configuration of the data file to be transmitted, in response to a request to change a browsing mode from the external apparatus (i.e. ... user portal can be hosted within a native EEG review application or within a web browser executing on the client computing device. To view results of an EEG test, such as in real-time or post hoc, a user may open the user portal, enter her login credentials, and navigate to available EEG tests..... - Paragraph 38).  The motivation is the same as in claim 1.

In reference to claim 6:
SHINOHARA and Gunasekar teach the inspection apparatus according to claim 1, SHINOHARA  teaches wherein the display is further configured to display a waveform in real time (i.e. Fig. 3), and Gunasekar teaches the one or more processor is further configured to generate a data file based on data corresponding to information previously displayed on the display (i.e. ... generate and serve static images for....past EEG test... - Paragraph 27).  The motivation is the same as in claim 1. 

In reference to claim 7:
SHINOHARA and Gunasekar teach the inspection apparatus according to claim 1, SHINOHARA teaches wherein the one or more processor is further configured to generate a data file or an inspection on another day that has been performed for a certain subject being tested, in a state in which an inspection is being performed for the certain subject being tested 
(i.e. ... a measured file corresponding to the first measurement may be called a first measured file, a measured file corresponding to the second measurement may be called a second measured file, and a measured file corresponding to the third measurement may be called a third measured file. As described above, each measured file is stored in the record/analysis information storing unit 254 by correlating with the subject ID... - Paragraph 126).

In reference to independent claim 8:
A method of operating an inspection apparatus to inspect physiological information of a subject being tested, the method comprising: receiving a first signal corresponding to first physiological information of a first subject and a second signal corresponding to second physiological information of a second subject that is different from the first subject; displaying first information corresponding to the first signal in real time on a display during an inspection; storing first data corresponding to the first information and second data corresponding to second information corresponding to the second signal; generating based on the second data a data file for enabling browsing of at least the second information corresponding to the second signal in response to a request from an external apparatus; and transmitting the data file to the external apparatus, wherein the external apparatus is configured to display the second information in a part of a time period in which the first information is displayed on the display.
- Claim 8 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to independent claim 9:
A non-transitory computer-readable medium storing a program for causing an inspection apparatus to inspect physiological information of a subject being tested to execute a process, the process comprising: receiving a first signal corresponding to the first physiological information of a first subject and a second signal corresponding to second physiological information of a second subject that is different from the first subject; displaying first information corresponding to the first signal in real time on a display during an inspection; storing first data corresponding to the first information and second data corresponding to second information corresponding to the second signal; generating based on the second data a data file for enabling browsing of at least the second information corresponding to the second signal in response to a request from an external apparatus; and transmitting the data file to the external apparatus, wherein the external apparatus is configured to display the second information in a part of a time period in which the first information is displayed on the display.
- Claim 9 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to independent claim 10:
An inspection apparatus to inspect physiological information of a subject being tested, the inspection apparatus comprising: an input interface configured to receive a signal corresponding to the physiological information; a display configured to display information corresponding to the signal in real time during an inspection; a storage in which data corresponding to the information is stored; a communication interface communicatively connected to an external apparatus; and one or more processor configured to, when a request from the external apparatus is received by the communication interface, generate based on the data a data file for enabling browsing of the information and transmit the data file to the external apparatus via the communication interface.
- Claim 10 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.   

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over SHINOHARA et al. (US PGPub. No. 2018/0268588) in view of Gunasekar et al. (US PGPub. No. 2019/0059770; Filed Aug.31, 2017) (hereinafter Gunasekar) and in further view of Vaddiraju et al. (US PGPub. No. 2018/0137938) (hereinafter Vaddiraju).

In reference to claim 4:
SHINOHARA and Gunasekar teach the inspection apparatus according to claim 1, although SHINOHARA and Gunasekar does not teach wherein the data file is based on a PDF format.  However, Vaddiraju teaches “...file format schemes for simplifying storing, printing and transmitting functions, including, but not limited to PDF, JPEG, or the like...” (Paragraph 80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SHINOHARA and Gunasekar to include the teachings of Vaddiraju to include different file formats for outputting data.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it allows a user to view reports on a standard display device, and printable (Paragraph 80; Note that PDF format is well-known, which is also disclosed in Baumgartner et al. (US PGPub. No. 2005/0273365)).

In reference to claim 5:
SHINOHARA and Gunasekar teach the inspection apparatus according to claim 1, SHINOHARA teaches wherein the first and second physiological information are an electrocardiogram or electroencephalogram (i.e. ... multiple types of biosignals, for example, a magnetoencephalogram (MEG) signal and an electroencephalogram (EEG) signal... – Paragraph 44), and SHINOHARA and Gunasekar do not teach a printer configured to print information displayed on the display is provided.  However, Vaddiraju teaches “...allow a user to print reports on standard printers....file format schemes for simplifying storing, printing and transmitting functions, including, but not limited to PDF, JPEG, or the like...” (Paragraph 80).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify SHINOHARA and Gunasekar to include the teachings of Vaddiraju to enable printing.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it enables user to print reports on standard printers (Paragraph 80).

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174